Citation Nr: 0527102	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to December 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which confirmed and continued the 30 percent 
rating for the veteran's service-connected hepatitis.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in November 2002, a 
transcript of which is of record.

This case was previously before the Board in March 2004, at 
which time it was remanded for additional development to 
include a new examination.  As a preliminary matter, the 
Board finds that the RO has substantially complied with the 
remand directives, and, accordingly, a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected hepatitis C is not 
manifest by moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression; nor anorexia and hepatomegaly; nor incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past twelve-month period.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected hepatitis C are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7354 (2004); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in May 2001, which was clearly before 
the July 2001 rating decision which is the subject of this 
appeal.  This correspondence noted the enactment of VCAA, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
additional evidence that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Moreover, similar correspondence was sent 
to the veteran in March 2004.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the July 2002 
Statement of the Case (SOC), as well as Supplemental 
Statements of Case (SSOCs) in April 2003 and April 2005, 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims.  In 
pertinent part, the April 2005 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Moreover, the Board's March 2004 remand included a summary of 
the VCAA.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the November 2002 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In an April 2004 statement, he indicated that all of 
his medical treatment had been through the VA, and VA medical 
records are on file.  Further, he has been accorded several 
examinations in conjunction with this case.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for chronic 
hepatitis C by a January 1999 rating decision as secondary to 
the service-connected conditions which required a blood 
transfusion while on active duty.

The record reflects that the veteran initiated his increased 
rating claim in April 2001, and that he subsequently 
underwent a VA medical examination in May 2001.  At this 
examination, it was noted he had a history of HCV positive, 
that he was followed for this condition by VA, and that he 
had completed 6 months on Interferon and Rebetron therapy but 
it was discontinued because it affected the thyroid gland and 
apparently did not help him anyway.  He complained of colicky 
abdominal pain with cramps, abdominal bloating or swelling 
feeling, as well as gassiness and bouts of diarrhea.  He also 
felt fatigued, and reported that he had fevers or hot flashes 
at night and broke out into a sweat.  Further, he felt that 
he had fluid retention because he just felt like his skin was 
tight.  He had myalgias, joint pains, and felt depressed.  In 
addition, he reported that "anything I eat especially milk 
products, caused me pains and diarrhea and gassy cramps and a 
bloated feeling."  Moreover, it was noted that he had a job 
as a salesman and did a lot of traveling by car, felt that 
his job was demanding and took a lot of hours to fulfill, and 
seemed like it was taking its toll on him now with his 
tiredness and achiness.  Current medications included Bentyl 
for abdominal pain, which he indicated helped, and a low 
residue diet.  He avoided any alcohol products, as well as 
Tylenol since it might be a liver aggravator.

On examination, it was noted that his current weight was 179 
pounds, and that he weighed basically the same weight one 
month earlier, and he weighed 183 pounds back in July 2000, 
so his weight seemed to be stable still.  He had had no 
episodes of ascites, and still did not have any sign of 
ascites now.  There was no scleral icterus.  It was noted 
that his rectal had been done by his primary care in the last 
month, that it was hemoccult negative, and prostate was 
apparently normal.  His abdomen was found to be soft and 
fatty, again with no sign of any ascites.  It was soft, and 
he had some mild discomfort when the examiner palpated deep 
in the right upper quadrant over the liver.  The liver itself 
was found to be palpable one fingerbreadth below the costal 
margin on the right.  Further, he did not show any abnormal 
venous pattern to it, and no ecchymosis or bruising was seen 
anywhere.  

He had normal blood return to the nail beds, and no muscle 
atrophy or wasting was noted.  Moreover, it was noted that 
lab tests conducted in April 2001 had a CBC which showed only 
a slightly elevated hemoglobin level but no platelet 
dysfunction or any sign of acute infection.  His liver 
function test at that time showed his SGOT liver enzymes were 
elevated at 66, which was moderately elevated and it had 
chronically been so.  His alkaline phosphatase and total 
bilirubin had been normal.  Additionally, his SGPT or ALT was 
still elevated, as it was 107 with 17 to 63 being normal.  
Thus, it was at almost twice its normal level.  Urinalysis at 
that time did not show any abnormal color or any abnormal 
elevation in the urobilinogen factor and his amylase was 106, 
which were normal parameters.  Diagnosis was hepatitis type C 
carrier state.

Also added to the record were various VA outpatient treatment 
records which cover a period through 2004, and include 
references to his hepatitis, as well as statements and 
testimony from the veteran regarding the service-connected 
disability.

In an August 2002 statement, the veteran asserted that he 
experienced multiple symptoms due to his service-connected 
hepatitis, including daily episodes of gastrointestinal 
problems, which included nausea, indigestion, cramps, and 
occasional vomiting, normally after eating.  He also asserted 
that he experienced pain and swelling in the liver and 
stomach area, and felt bloated and toxified all the time.  
Further, he asserted that he experienced a very high level of 
chronic fatigue, mental depression, joint pain and swelling, 
and night sweats and fevers.

At the November 2002 hearing, the veteran testified that he 
had quarterly appointments at VA for his hepatitis, during 
which the nurse practitioner would 
ask how his condition was, what he was experiencing, and then 
did blood testing.  He testified that he was currently 
working full-time as a salesman of pharmaceutical equipment 
on a commission basis, but felt that he was working at about 
40 percent efficiency due to his hepatitis.  Specifically, 
what he characterized as the chronic fatigue aspect of it.  
He testified that he occasionally got sick, but that he felt 
nauseated after just about every meal.  Further, he testified 
that his weight fluctuated within a 10 to 12 pound span.  In 
addition, he indicated that he experienced gastric pains, 
chest pains, and headaches due to his hepatitis.

Records from March 2004 note that the veteran had a history 
of chronic hepatitis C; that he was treated with a short 
course with Rebetron from April to September 1999, but was 
intolerant of side effects and developed hyperthyroidism, and 
therapy was discontinued; that he had been followed since 
discontinuation of treatment; that his liver enzymes 
continued to be elevated, but he did not wish to reconsider 
pegylated interferon treatment at that time; and that he had 
multiple somatic complaints, fatigue, joint aches, rash, most 
of which were unrelated to his hepatitis C.  On examination, 
his sclera was non-icteric.  His abdomen was without 
hepatosplenomegaly, tenderness, or ascites.  Extremities were 
without edema.  It was noted that a January 1999 liver biopsy 
showed no fibrosis or cirrhosis with mild peri-portal 
inflammation and minimal focal steatosis.

Records from June 2004 note that the veteran complained of 
feeling run down and tired.  He had no chest pain, and no 
shortness of breath.  It was noted that an October 2003 
colonoscopy was normal.  His weight was noted as being 182.

Also in June 2004, a rating decision granted the veteran's 
claim for a total disability rating due to service-connected 
disabilities (TDIU).  This decision noted, in part, that the 
record reflected that his employment was terminated in May 
2004, and that he was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities of chronic hepatitis C; post-traumatic 
stress disorder (PTSD); mechanical derangement of low back; 
arthritis of the cervical spine; residuals of a right leg 
fracture; injury to the right peroneal nerve with incomplete 
foot drop; scars of the face and skull with retained foreign 
bodies; scars of the bodies and legs, residuals of shell 
fragment wound with retained foreign bodies.  In addition, 
the record reflects that he is also service-connected for 
left ear hearing loss.

Records dated in July 2004 note, in part, that the veteran's 
weight was 178, that his liver and spleen were not tender, 
and that there were no ascites.

Records dated in August 2004 note that liver function test 
results were reviewed and were above normal limits, but 
better than they were at last labs.  Additional records from 
that same month noted that he had been having right lower 
quadrant pain, and that he reported having pain in his lower 
abdomen "off and on."  However, he had no nausea and 
vomiting, and denied any diarrhea.  An abdominal 
ultrasound/sonogram was found to be normal, and his liver was 
specifically noted as being normal in size and echotexture 
with no focal abnormality.

An abdominal CT scan conducted in August 2004 noted, in part, 
that the liver had one hyperdense 2-mm lesion within it that 
either represented a granuloma or possibly radiopaque foreign 
body as there were several in the soft tissues adjacent to 
the liver.  The spleen, pancreas, adrenal glands, and kidneys 
were unremarkable.  However, there were a few nonspecific 
lymph nodes present just medial to the caudate lobe of the 
liver.  It was noted that they lay just posterior to the 
splenic vein.

In addition, records dated in August 2004 note that the 
veteran's weight was 175.

In accord with the Board's remand directives, the veteran 
underwent a new VA medical examination in December 2004 at 
which the examiner indicated that the claims file had been 
reviewed and provided a summary thereof.  Among other things, 
it was noted that a December 2004 CT scan done earlier that 
month showed no liver lesion, and that the liver was normal 
in size.  There was a small calcified granuloma at the 
inferior edge unchanged from the previous examination.  

In a summary of the evidence, the examiner stated that the 
veteran contracted hepatitis C most probably related to blood 
transfusions secondary to war wounds; that an attempt was 
made by the GI clinic to treat him with the appropriate 
medications but he did not respond and unfortunately 
developed thyroid problems secondary to the therapy; that he 
had discontinued therapy since that time and was just 
monitored; and that he continued to smolder with the 
hepatitis, but in spite of that VA's scanning techniques did 
not was not showing signs of cirrhosis, at least not yet.  
The examiner noted that, unfortunately, the fear was that 
with the passage of time if the hepatitis smoldered long 
enough he would develop cirrhosis and hepatic insufficiency, 
but fortunately he was not showing any signs of that 
condition.  He did have signs of pancreatitis, but it was 
noted that it appeared as if this had cleared both by enzyme 
study and physical examination.  

It was also noted that when he presented to VA in the summer, 
he had abdominal pain compatible with pancreatitis, the 
enzymes were elevated, and he was referred to the GI clinic 
for further evaluation.  However, the evaluation showed no 
kind of obstruction to the common bile duct that would 
explain a pancreatitis, and, fortunately, while the veteran 
might have had some alcohol contact, he did not appear to 
have a history compatible with alcoholic induced 
pancreatitis.  So, at the present time it was known he had 
pancreatitis and that the etiology was unknown, but at least 
it had cleared both chemically and clinically.  The results 
of liver enzyme tests, and alcohol blood test were also 
summarized.

On examination, the veteran's vital signs included a 
temperature of 97.7, respirations 18, blood pressure 150/90 
which was repeated 20 minutes later with a reading of 130/82.  
The veteran described himself as a zero on a zero to 10 pain 
scale.  Further, it was noted that he had a 69 inch frame, 
was carrying 178.9 pounds, that his ideal weight would be 170 
and the maximum allowable would be 189.  There was no sign of 
jaundice, and no scleral icterus.  Although his palms were 
pink, they did not show any sign of typical liver palms.  
There was also no telangiectatic skin lesion - no spider 
angiomata.  In addition, there were no bruits over the 
carotids or the abdominal aorta.  His chest was found to be 
clear to auscultation and percussion.  Heart rate was 76 per 
minute, and his rhythm was found to be regular.  There were 
no ectopics, and no murmur.  

His abdomen showed normal active bowel sounds.  However, he 
did seem to show some tenderness a little more in the left 
side of the mid abdomen, but there was definitely no rebound.  
It was noted the examiner talked him into relaxing, but was 
unable to localize the tenderness anywhere.  There were no 
masses or organomegaly by palpation or percussion.  The 
examiner noted that he could touch the liver edge, which was 
nontender, when the veteran took a deep breath.  Moreover, 
the examiner noted that he noticed no spleen enlargement and 
that by fist percussion over the liver he caused the veteran 
absolutely no pain.  With the veteran sitting, CVA fist 
percussion caused no back pain.  The veteran showed no sign 
of ascites or any peripheral edema.

Based on the foregoing, the examiner diagnosed a known 
history of hepatitis C with chronic hepatitis and low grade 
enzymes, currently SGOT 121 and SGPT 171 international units 
per liter; history of pancreatitis this past fall that seemed 
to be clearing both chemically and clinically with a current 
amylases of 85, which was well within normal limits and a 
lipase of 66 against a top normal of 59; and chronic fatigue 
that the veteran blamed on the hepatitis C and which the 
examiner stated was certainly possible with the veteran 
showing no sign of anemia, thyroid disease, or other systemic 
illness being present.  Further, the examiner opined that the 
veteran had continuing smoldering hepatitis and resolution of 
the pancreatitis, that his appetite and weight were stable, 
and that he remained functional with a better quality of life 
since he had stopped his employment.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the criteria for evaluating hepatitis 
was amended during the pendency of this appeal.  Prior to the 
July 2, 2001, regulatory change, the criteria found at 
38 C.F.R. § 4.114, Diagnostic Code 7345 (under which the 
veteran was rated prior to the change), was the appropriate 
rating Code for infectious hepatitis.  However, following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C, and 
Diagnostic Code 7354 now contains criteria for evaluating 
hepatitis C.

Under the former criteria found at Diagnostic Code 7345 prior 
to July 2, 2001, a 10 percent evaluation required that the 
disease be productive of demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent was warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
rating under this code was warranted when the disease was 
productive of marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.

The revised regulations add a new Diagnostic Code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Under this Code, a 10 
percent rating requires that the disease be productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  Further, a 60 percent rating requires 
daily fatigue, malaise and anorexia with substantial weight 
loss (or other indication of malnutrition) and hepatomegaly; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve- month period, but not 
occurring constantly.  Finally, a 100 percent rating requires 
near constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).  Thus, in the 
adjudication that follows, the Board will consider whether 
the veteran is entitled to a higher rating under either the 
"old" version of Diagnostic Code 7345, or the "new" 
Diagnostic Code 7354 during this appellate period, but 
acknowledges that Diagnostic Code 7354 is not for application 
prior to July 2, 2001.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
hepatitis C under any of the potentially applicable 
Diagnostic Codes.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

With respect to the "old" criteria found at Diagnostic Code 
7345 prior to July 2, 2001, the Board finds that the 
veteran's service-connected hepatitis C is not manifest by 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
The Board acknowledges that the veteran has consistently 
complained of fatigue and gastrointestinal problems.  
However, the severity of these symptoms, as detailed by the 
medical evidence, appears to be consistent with the current 
30 percent rating under the "old" version of Diagnostic 
Code 7345.  Among other things, a review of the record does 
not indicate these symptoms are of such severity as to 
constitute recurrent disabling episodes.  Moreover, the 
competent medical evidence does not indicate that he has 
moderate liver damage.  Granted, liver function tests 
consistently show that his enzymes are elevated, and the 
August 2004 abdominal CT scan showed a hyperdense 2-mm lesion 
within the liver, as well as a few nonspecific lymph nodes 
present just medial to the caudate lobe of the liver.  
Nevertheless, the records also consistently show that there 
are no ascites.  The March 2004 records note that a January 
1999 liver biopsy showed no fibrosis or cirrhosis with mild 
peri-portal inflammation and minimal focal steatosis.  
Further, the August 2004 abdominal ultrasound/sonogram, found 
the liver to be normal in size and echotexture with no focal 
abnormality.  The liver was also found to be nontender on the 
December 2004 examination.  In addition, it was noted that a 
CT scan conducted earlier that month showed no liver lesion, 
and that the liver was normal in size.  It was also noted 
that VA scanning showed no cirrhosis.

In light of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent under Diagnostic Code 7345, as in 
effect prior to July 2, 2001.

Regarding, the "new" criteria contained in Diagnostic Code 
7354, and in effect since July 2, 2001, the Board finds that 
the service-connected hepatitis is not manifest by anorexia 
nor hepatomegaly.  Nothing indicates the veteran has been 
diagnosed with either condition.  Further, the veteran's 
weight was found to be stable on both the May 2001 and 
December 2004 VA medical examinations.  Moreover, based upon 
the information noted in the December 2004 examination, the 
record indicates that his weight during the pendency of this 
appeal has consistently been above his ideal weight, but 
below the maximum allowable weight.  This is against a 
finding of anorexia.  In addition, the March 2004 medical 
records noted that his abdomen was without 
hepatosplenomegaly.  Similarly, the December 2004 VA examiner 
found that there was no organomegaly by palpation or 
percussion.  The Board further finds that there is no 
indication that the veteran's complaints of fatigue and 
gastrointestinal problems have actually resulted in periods 
of such severity as to require bed rest and treatment by a 
physician, at least not having a total duration of at least 
four weeks during the past twelve-month period.  As such, the 
veteran does not have incapacitating episodes necessary for a 
rating in excess of 30 percent under Diagnostic Code 7354.  
Consequently, he does not meet or nearly approximate the 
criteria for an increased rating under this Code.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
hepatitis C.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board also concurs with the RO's determination that an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  Nothing in the record indicates that 
the veteran was hospitalized for his hepatitis during the 
pendency of his appeal.  Thus, the service-connected 
disability has not resulted in frequent periods of 
hospitalization.  In addition, while the veteran asserted, to 
include at his November 2002 hearing, that he had problems 
with his job due to the fatigue he attributed to his 
hepatitis, the record reflects he was employed on a full-time 
basis until May 2004.  Since that time, he has been in 
receipt of a TDIU due to the overall occupational impairment 
attributable to his multiple service-connected disabilities, 
including the hepatitis.  As such, the Board is of the 
opinion that the severity of the hepatitis is accurately 
reflected by the current schedular evaluation, as well as the 
TDIU in effect since May 2004.  The record does not indicate 
that the hepatitis, in and of itself, is of such severity as 
to constitute marked interference with employment so as to 
warrant an extraschedular rating.  Consequently, the Board 
concludes that the hepatitis does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  



ORDER

Entitlement to an increased rating for hepatitis, currently 
evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


